The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 07/25/2018, the following is a Non-Final Office Action for Application No. 16044895.  

Status of Claims
Claims 1-20 are pending.  

Drawings
The applicant’s drawings submitted on 07/25/2018 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  16044895, filed 07/25/2018 Claims Priority from Provisional Application 62547183, filed 08/18/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a model generation component; an input component; an impact component in claims 1-11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a processor that executes computer implemented components stored in memory; a model generation component that generates a model of a set of influencers that affect the airline operations; an input component that receives data regarding state of a subset of the influencers; an impact component that employs the model to determine impact of the state of respective influencers on the airline operations; a scheduling component that modifies the airline operations as a function of the determined impact; and an update component that updates the model to improve model fidelity as a function of collected airline performance data that becomes available after the airline operations have been modified by the scheduling component. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor and/or memory limitation is no more than mere instructions to apply the exception using a generic computer component. Further, modifies the airline operations as a function of the determined impact by a processor and/or memory is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and memory. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, modifies the airline operations as a function of the determined impact by a processor and/or memory is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0090 wherein a process running on a processor (e.g., digital signal processor), a processor, an object, an executable, a thread of execution, a program, and/or a computer.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim 20 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because Applicant has claimed a computer readable storage medium which could reasonably comprise a transitory propagating signal per se. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. In this instance, the Applicant’s specification states:  
[0027      FIG. 1 illustrates a block diagram of an example, non-limiting system 100 facilitating airline operations and planning management in accordance with one or more embodiments described herein. Aspects of systems (e.g., system 100 and the like), apparatuses or processes explained in this disclosure can constitute one or more machine- executable components embodied within one or more machines, e.g., embodied in one or more computer readable mediums (or media) associated with one or more machines. Such components, when executed by the one or more machines, e.g., computers, computing devices, virtual machines, etc., can cause the machines to perform the operations described. 
Without a special definition, the plain English meaning of storage is broad enough to encompass signals.  Therefore, given the broadest reasonable interpretation of the claim, the recited computer readable medium could be interpreted as a transitory propagating signal per se. As such, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 
In order to overcome this rejection under 35 U.S.C. 101, the claim may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20180176727 A1) hereinafter referred to as Williams in view of Goel (US 20070244766 A1) hereinafter referred to as Goel.  

Williams teaches:
Claim 1. A system facilitating airline operations and planning management, comprising:
a processor that executes computer implemented components stored in memory (¶0248 In an exemplary embodiment, a non-transitory computer-readable storage media comprises computer-executable instructions for monitoring for, preempting, and/or mitigating pre-identified behavior, which when executed by at least one processor); 
a model generation component that generates a model of a set of influencers that affect the airline operations (Fig. 4 and ¶0066 An example of this functionality is in the device on/in/around the addict detecting a high-risk situation and the addict attempting to enter and drive a car in an underground garage (thereby preventing a GPS locate). The addict's device would automatically connect with the vehicle's transportation system 119 (e.g., personal vehicle, friend or colleague's vehicle, transportation service like Uber, airlines, public transportions, etc.) to inform or provide an alert of a high-risk situation and proceeding to disable the car.); 
an input component that receives data regarding state of a subset of the influencers (¶0036 One example embodiment of a system includes a plurality of user devices, sensors, and other technology to: determine, through one or more communications networks, the location of an addict and the context of the addict at the location; evaluate a risk of relapse by the addict in relation to the location and/or the context; facilitate one or more actions and/or activities to mitigate the risk, if any, and/or react to a relapse, if any, by the addict. By way of example, the context may include a situation, environment, and/or state of mind of the addict at the location. ¶0079 FIG. 2 discloses one such device(s) 200 that can sense, monitor, and/or control aspects of an addict's context. The device 200 includes an array of capabilities, including sensors for detecting or anticipating addiction trigger conditions (e.g., contexts, situations, ; 
an impact component that employs the model to determine impact of the state of respective influencers on the airline operations (¶0066 An example of this functionality is in the device on/in/around the addict detecting a high-risk situation and the addict attempting to enter and drive a car in an underground garage (thereby preventing a GPS locate). The addict's device would automatically connect with the vehicle's transportation system 119 (e.g., personal vehicle, friend or colleague's vehicle, transportation service like Uber, airlines, public transportions, etc.) to inform or provide an alert of a high-risk situation and proceeding to disable the car.); 
a scheduling component that modifies the airline operations as a function of the determined impact (¶0066 An example of this functionality is in the device on/in/around the addict detecting a high-risk situation and the addict attempting to enter and drive a car in an underground garage (thereby preventing a GPS locate). The addict's device would automatically connect with the vehicle's transportation system 119 (e.g., personal vehicle, friend or colleague's vehicle, transportation service like Uber, airlines, public transportions, etc.) to inform or provide an alert of a high-risk situation and proceeding to disable the car. ¶0134 an embodiment may make a dynamic scheduling adjustment and/or add or delete to-do items if in so doing so reduces the risk of relapse for a particular situation. For example, various sensors and other information may indicate that the addict's anxiety levels are rising in the morning. A schedule may have some high probably high anxiety-inducing appointments in the afternoon, for example a meeting with an ex-spouse and their lawyers that afternoon. Various embodiment algorithms may determine that such a meeting is too high risk, and prompt (say via a speech, Sin-like interface) the addict to determine if the meeting should be rescheduled, and do so if the answer is yes (in some embodiments it may even be done automatically)); and 
an update component that updates the model to improve model fidelity as a function of collected airline performance data that becomes available after the airline operations have been modified by the scheduling component (¶0054 The foregoing example method may include, based on the monitoring, the detecting, the determining, and/or the interacting, developing and/or updating a profile of the addict, the profile including actions to take in relation to the addict ¶0237 The system may be configured to develop and/or update a profile of the person including one or more predetermined actions to implement for the person depending on the prediction and evaluation of the risk of the pre-identified behavior by the person in relation to the location and/or the context.).

a scheduling component that modifies the airline operations …as a function of collected airline performance data that becomes available after the airline operations have been modified by the scheduling component (¶0125 The Event Optimizer module (shown in Box 2.250) comprises a program or programs that (a) monitor company business performance and provide information about capacities that are available and underutilized, as well as other relevant factors that may vary from installation to installation; and (b) monitor for the occurrence of events related to the value options which customers have bought, and which then execute pre-designed protocols when a related event occurs (e.g., a re-booking algorithm is activated when a flight cancellation event occurs). ¶0130 In this example, the event optimizer software assesses the company operations for the next three months. ACT 3B.314A. In so doing, the software determines there is a future scheduled production run with additional capacity to make two more chairs at low marginal costs. The Event Optimizer module sends a request for two more chairs to the production scheduler (Act 3B.314B), which verifies it and confirms it. ¶0211 Rebook Optimizer optimizes the costs and schedule for the airline. In this fashion, both she passenger and the airline benefit at the same time. After rebooking one passenger, the rebooking procedure moves on to the next passenger in the list and performs the same above steps until all the passengers are rebooked optimally. Finally, the results are communicated to the passengers through the Customer Engine, and to database). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for concurrent optimization of business economics and customer value of Goel with the system for using wireless location, context, and/or one or more communication networks for monitoring, preempting, and/or mitigating pre-identified behavior of Williams for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Williams ¶0034 teaches that it is desirable to focus significant attention on understanding triggers and, in particular, using an array of sensors and other information to anticipate and/or detect triggers that are active, present, or in danger of becoming active or present; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Williams at least the above cited paragraphs, and Goel at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for concurrent optimization of business economics and customer value of Goel with the system for using wireless location, context, and/or one or more communication networks for monitoring, preempting, and/or mitigating pre-identified behavior of Williams.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Williams teaches:
Claim 2. The system of claim 1, wherein the update component updates the model using artificial intelligence or machine learning, wherein the model employs a recursive learning algorithm or backward propagation of learning across other models or continuous learning algorithm (¶0097 In various embodiments, a learning engine is provided that utilizes artificial intelligence and other learning algorithms and methods to learn from an addict's behavior and to refine various systems, algorithms, and processes, such as an addict's likelihood of relapse, effectiveness of actions taken, and types and frequency of data collected. ).

Williams teaches:
Claim 3. The system of claim 1, further comprising a notification component that sends a notification that includes routing and suggested departure from home to airport information to a passenger based on impact information generated from the model regarding at least one of airport security queue time, ticket counter queue time or road traffic information (¶0163 Another feature or aspect in some exemplary embodiments of the present disclosure includes providing linkages to legal and other public records indicating personal or of an external nature of the effects of the addiction, such as DUIs, restraining orders, and the like. This may include being able to display, text, and/or provide verbal reminders to the addict and/or others in the addict's network, particularly to those in close proximity to the addict. This may also include potential for notifications/linkages with public and private safety personnel and systems in close proximity to the addict. ¶0111 Such scores would be developed/calculated continuously, periodically, ad-hoc, or on-demand, as well as when certain individual conditions are detected by various devices and/or combination of conditions, as well as device-independent conditions. An example of a device-independent condition would if it were detected by external data sources that the addict was facing a heavy traffic jam on his usual route home at the usual time. Knowing from his trigger profile that this situation could activate the Anger trigger (e.g. road rage), the Risk Assessment Engine would calculate a high risk score. This score, in turn, may be used in various other aspects of the present disclosure.).
Although not explicitly taught by Williams, Goel teaches in the analogous art of system for concurrent optimization of business economics and customer value:
routing and suggested departure from home to airport information (¶0350 When implementing an AFO (2,1) at the Itinerary level, the customer selects two separate itineraries and has the option to choose either of them as the Chosen Itinerary (equivalent to Chosen Flight). Fig. A12 displays a practical example. A customer may select two itineraries as part of an AFO, shown in Boxes A12.100 and A12.200. In AFO Itinerary 1, the customer leaves on the 2.sup.nd and returns on the 6.sup.th of May as shown in Box A12.100. In AFO Itinerary 2, the customer leaves on the 4.sup.th and returns on the 7.sup.th of May as shown in Box A12.200. The customer may choose either of the two itineraries as the Chosen Itinerary.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for concurrent optimization of business economics and customer value of Goel with the system for using wireless location, context, and/or one or more communication networks for monitoring, preempting, and/or mitigating pre-identified behavior of Williams for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Williams Abstract teaches devices and/or sensors configured to determine, through one or more communications networks, a location of a person and/or a context of the person at the location; predict and evaluate a risk of a pre-identified behavior by the person in relation to the location and/or the context; and facilitate one or more actions and/or activities to mitigate the risk of the pre-identified behavior, and Goel Abstract teaches system for an airline to enhance customers' experience; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Williams at least the above cited paragraphs, and Goel at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for concurrent optimization of business economics and customer value of Goel with the system for using wireless location, context, and/or one or more communication networks for monitoring, preempting, and/or mitigating pre-identified behavior of Williams.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Williams, Goel teaches in the analogous art of system for concurrent optimization of business economics and customer value:
Claim 4. The system of claim 1, wherein the scheduling component modifies flight departure time as a function of a subset of the influencers (¶0157 important value elements in the service value segment 8.810D may include, but are not limited to, the ease of contacting the airline to purchase or modify a ticket, service during the flight, service at airport/check-in, service for special requests, baggage handling, and service during disruptions (e.g., .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for concurrent optimization of business economics and customer value of Goel with the system for using wireless location, context, and/or one or more communication networks for monitoring, preempting, and/or mitigating pre-identified behavior of Williams for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Williams ¶0034 teaches that it is desirable to focus significant attention on understanding triggers and, in particular, using an array of sensors and other information to anticipate and/or detect triggers that are active, present, or in danger of becoming active or present; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Williams Abstract teaches devices and/or sensors configured to determine, through one or more communications networks, a location of a person and/or a context of the person at the location; predict and evaluate a risk of a pre-identified behavior by the person in relation to the location and/or the context; and facilitate one or more actions and/or activities to mitigate the risk of the pre-identified behavior, and Goel Abstract teaches system for an airline to enhance customers' experience; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Williams at least the above cited paragraphs, and Goel at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for concurrent optimization of business economics and customer value of Goel with the system for using wireless location, context, and/or one or more communication networks for monitoring, preempting, and/or mitigating pre-identified DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Williams teaches:
Claim 5. The system of claim 1, further comprising an incentive component that performs a utility-based analysis based on analysis by the model and profiles of passengers to generate targeted incentives to a subset of the passengers (¶0167 Another feature or aspect in some exemplary embodiments of the present disclosure includes providing incentive programs and frameworks that rewards the addict for positive behavior, such as coupons for free dinner for two if the addict's behavior reached a certain positive threshold, such as not stopping at a liquor store for 30 days consecutively (verified by the application). This would entail a historical tracking/counter/points type system within the addict's application profile. This would entail methods and technologies such as periodic intensive tracking of the addict for an amount of time, such as a week or a month (or moderate tracking as a regular ongoing part of the application), and awarding points (redeemable for prizes) based on verifying going to a certain number of meetings).

Williams teaches:
Claim 6. The system of claim 1, further comprising a tracking component that tracks in real- time passengers and influencers, and wherein the scheduling component schedules boarding of an airplane based on the tracking information (¶0066 The addict's local device(s) 115a may also have functionality as disclosed herein, both for Peer-to-Peer, IoT, Mesh, ZigBee, LPWAN, Star, Client/Server, and/or machine-to-machine (M2M) networking, situations and in circumstances where the addiction server or other parts of the present disclosure are not operating or accessible. An example of this functionality is in the device on/in/around the addict detecting a high-risk situation and the addict attempting to enter and drive a car in an underground garage (thereby preventing a GPS locate). The addict's device would automatically connect with the vehicle's transportation system 119 (e.g., personal vehicle, friend or colleague's vehicle, transportation service like Uber, airlines, public transportions, etc.) to inform or provide an alert of a high-risk situation and proceeding to disable the car. ¶0100 if the risk assessment score reaches or exceeds a threshold, .
Although not explicitly taught by Williams, Goel teaches in the analogous art of system for concurrent optimization of business economics and customer value:
scheduling component schedules boarding of an airplane (¶0226 Customers then can be processed automatically by the airline reservation system, based upon the participating customer's preference profile, selected incentive schedule, seat availability and seat cost. A new boarding pass and Itinerary can be picked up at a kiosk in the airport. Human agents may still be needed to make adjustments for some customers, but the overall need for expensive customer service intervention is greatly reduced. Customers gain greater certainty in and control over their travel schedules and airlines avoid an overwhelming critical mass of customers standing in lines grumbling and generating ill-will, while reducing costs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for concurrent optimization of business economics and customer value of Goel with the system for using wireless location, context, and/or one or more communication networks for monitoring, preempting, and/or mitigating pre-identified behavior of Williams for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Williams ¶0034 teaches that it is desirable to focus significant attention on understanding triggers and, in particular, using an array of sensors and other information to anticipate and/or detect triggers that are active, present, or in danger of becoming active or present; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Williams Abstract teaches devices and/or sensors configured to determine, through one or more communications networks, a location of a person and/or a context of the person at the location; predict and evaluate a risk of a pre-identified behavior by the person in relation to the location and/or the context; and facilitate one or more actions and/or 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Williams at least the above cited paragraphs, and Goel at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for concurrent optimization of business economics and customer value of Goel with the system for using wireless location, context, and/or one or more communication networks for monitoring, preempting, and/or mitigating pre-identified behavior of Williams.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Williams teaches:
Claim 7. The system of claim 5, wherein the scheduling component and incentive component coordinate to schedule, sell or provision restaurant services to a passenger as a function of the analysis by the model (¶0167 Another feature or aspect in some exemplary embodiments of the present disclosure includes providing incentive programs and frameworks that rewards the addict for positive behavior, such as coupons for free dinner for two if the addict's behavior reached a certain positive threshold).

Williams teaches:
Claim 8. The system of claim 1, wherein the model learns the impact of respective influencers and directs the scheduling component to revise the airline operations as a function of the impact (¶0066 An example of this functionality is in the device on/in/around the addict detecting a high-risk situation and the addict attempting to enter and drive a car in an underground garage (thereby preventing a GPS locate). The addict's device would automatically connect with the vehicle's transportation system 119 (e.g., personal vehicle, friend or colleague's vehicle, transportation service like Uber, airlines, public transportions, etc.) to inform or provide an alert of a high-risk situation .

Williams teaches:
Claim 9. The system of claim 8, further comprising an optimization component that generates inferences, based on the model, regarding potential points of disruption, weaknesses or bottlenecks in the airline operations and directs the scheduling component to revise the airline operations to facilitate optimizing the airline operations (¶0134 an embodiment may make a dynamic scheduling adjustment and/or add or delete to-do items if in so doing so reduces the risk of relapse for a particular situation. For example, various sensors and other information may indicate that the addict's anxiety levels are rising in the morning. A schedule may have some high probably high anxiety-inducing appointments in the afternoon, for example a meeting with an ex-spouse and their lawyers that afternoon. Various embodiment algorithms may determine that such a meeting is too high risk, and prompt (say via a speech, Sin-like interface) the addict to determine if the meeting should be rescheduled, and do so if the answer is yes (in some embodiments it may even be done automatically)).

Williams teaches:
Claim 10. The system of claim 8, wherein the scheduling component schedules as a function of robustness of the system with respect to disruption, weaknesses or bottlenecks (¶0134 an embodiment may make a dynamic scheduling adjustment and/or add or delete to-do items if in so doing so reduces the risk of relapse for a particular situation. For example, various sensors and other information may indicate that the addict's anxiety levels are rising in the morning. A schedule may have some high probably high anxiety-inducing appointments in the afternoon, for .

Williams teaches:
Claim 11. The system of claim 1, wherein the scheduling component uses artificial intelligence, machine learning or continuous feedback to resolve conflict, disagreement, or discrepancies between the determined impact of the state of respective influencers on the airline operations (¶0097 In various embodiments, a learning engine is provided that utilizes artificial intelligence and other learning algorithms and methods to learn from an addict's behavior and to refine various systems, algorithms, and processes, such as an addict's likelihood of relapse, effectiveness of actions taken, and types and frequency of data collected. FIG. 3 depicts an example process for assessing an addict's risk of relapse and determining potential actions and support resources, with FIG. 5 providing more detail on how such an assessment could occur, and how the assessment algorithm may be modified as more data points about the addict's behavior become available.).

As per claims 12-19 and 20, the method and computer program product tracks the system of claims 1-6&8-9 and 1, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-6&8-9 and 1 are applied to claims 12-19 and 20, respectively.  Williams discloses that the embodiment may be found as a computer program product (Fig. 1 and ¶0248).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10475100 B1
Online Marketing Service System
Herz; Frederick S. M.

SYSTEM FOR ARRANGING TRANSPORTATION SERVICES AND ASSOCIATED METHODS
Frankert; Justin Andrew
US 20170076297 A1
POLARITY TURN-AROUND TIME OF SOCIAL MEDIA POSTS
Dong; Hao
US 20160247247 A1
Systems And Methods For Allocating Networked Vehicle Resources In Priority Environments
Scicluna; Larry
US 20140207527 A1
METHOD FOR CORRELATING BUSINESS STRATEGIES FOR GROWTH AND PROFITABILITY WITH ACQUISITION AND USE OF PROPERTY
Garvey; John
US 20100138246 A1
Event Management System
Carey; John Michael

SYSTEM AND METHOD FOR ESTIMATING AIRCRAFT FLIGHT DELAY
FLYNN LORRAINE
NPL
Airline scheduling and routing in a hub-and-spoke system
Dobson, Gregory and Lederer, Phillip


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/KURTIS GILLS/Primary Examiner, Art Unit 3623